Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10295647. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.

Application:17007930
Claim 1
Patent/co-pending application: 10295647
Claim 1


1. A location method comprising:
by each of a plurality of locator devices, receiving a signal from a first wireless device through a first antenna, of a plurality of antennas, the signal including a first segment and a second segment;
A method of obtaining directional data for locating a target asset, comprising: 
detecting a signal from the target asset at a first antenna on the multiple-antenna locator apparatus, the signal having a first segment and a second segment that has different characteristics from the first segment:
2. by each of the plurality of locator devices, responsive to detecting a change in the signal 

3. by each of the plurality of locator devices, storing a plurality of phase samples, each phase sample associated with the second segment received through one of the plurality of antennas; and
recording a phase sample on each antenna by traversing a plurality of antennas, thereby obtaining a plurality of phase samples;
4. using the plurality of phase samples from each of the plurality of locator devices to calculate direction data associated with the first wireless device.
calculating the direction of the target asset utilizing the plurality of phase samples and Bluetooth angle-specific calculations, thereby calculating directional data of the target asset; and receiving the directional data thereby facilitating locating the target asset.


The immediate application steps 1and 2 detecting a change between segment 1 and segment 2 which is the function as detecting segment 1 and segment 2 with different characteristics.
For step 3, storing phase samples is the same function as recording phase sample.
For step 4, using phase samples to find direction data is the same function as calculating the direction of a target asset utilizing phase samples.
	The method claim 28 and apparatus claim 36 is also rejected with the same reasons listed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 21-22, 25-26, 28-29, 33-34, 36 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (20160033614).
Regarding claims 21 and 28-29, Wang discloses a location method comprising:
by each of a plurality of locator devices (steps 1231, 1232 perform AOA on first and second segment, paragraph 0056, Fig. 12), receiving a signal from a first wireless device through a first antenna, of a plurality of antennas, the signal including a first segment and a second segment; 
by each of the plurality of locator devices, responsive to detecting a change in the signal from the first segment to the second segment, traversing the plurality of antennas to receive the second segment through each of the plurality of antennas; 
by each of the plurality of locator devices, storing a plurality of phase samples (comparing of signals implies storing it first), each phase sample associated with the second segment received through one of the plurality of antennas; and 
using the plurality of phase samples from each of the plurality of locator devices to calculate direction data associated with the first wireless device (The receiver then identifies the correct DF solution (e.g., the main lobe direction) by comparing the first set of DF solutions and the second set of DF solutions, Abstract).
Regarding claim 22, Wang discloses using the direction data associated with the first wireless device to determine a direction of the first wireless device relative to a second wireless device (DF solution is finding the relative direction between two wireless devices).

Regarding claims 26, Wang discloses using the direction data to determine distance data associated with the first wireless device (knowledge of AoD can be combined with the knowledge of the distance between the target and the tracker so that the tracker can determine its own location, paragraph 0029).
Regarding claims 33, Wang discloses wherein the extended signal comprises a multi-directional signal (radio signals associated with multiple antennas, Abstract)(a multiple antenna produces multiple signal with different phases and hence multi-directional signal).
Regarding claims 34, Wang discloses calculating a distance associated with the first wireless device using the direction data (Assuming that the timing delay through each antenna are calibrated, the timing delay of the radio signal from each individual antenna elements of the target to the tracker can be measured based on distance, and the AoD can be calculated accordingly, paragraph 0028).
Regarding claim 36, Wang discloses a locator system comprising: 
a plurality of wireless locators (Fig. 7), each including, 
multiple antennas (receiving device receives a first plurality of direction finding sounding signals transmitted from a transmitting device via multiple antennas, paragraph 0007) configured to detect an extended radio frequency (RF) signal received from a target asset (a Bluetooth AP 701 is a target for transmitting AoD training signals and a Bluetooth device DEV 702 is a tracker for receiving the AoD training signals and performing AoD algorithm, paragraph 0049)(step 712, DEV 702 receives the AoD training signals and performs AoD algorithm on channel frequency 
a location determination module configured to periodically (in a switched antenna implementation, a multiple antenna AP transmits through different antennas at different time slots, paragraph 0049)(different slots implies signal received periodically)(Bluetooth is also known using frequency hopping determine direction data associated with the target asset by executing Bluetooth angle-data calculations using phase samples associated with the second segment of the extended RF signal (step 715, DEV 702 identifies the correct main lobe direction and determines the AoD by comparing different AoD solutions at different channel frequencies and then computes its location accordingly, paragraph 0049).
Regarding claim 39, Wang discloses wherein the multiple antennas are configured to receive the extended RF signal responsive to establishment of a network connection with the target asset (responds to training signals).
Regarding claim 40, Wang discloses wherein each wireless locator is configured to transmit the periodically determined direction data to a mobile device for use in a display of location data associated with the target asset, wherein the location data includes at least one of a distance, an angle (AoD is using angle information), and a path between the mobile device and the target asset.

Allowable Subject Matter
Claims 23-24, 27, 30-32, 35, 37-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov